Citation Nr: 0515332	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  04-03 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for congestive heart 
failure.

2.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel




INTRODUCTION

The veteran served on active duty from August 1977 to 
February 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied service connection for congestive heart failure, 
hypertension, and asbestosis.  The veteran filed a timely 
notice of disagreement with all three issues.  A statement of 
the case that addressed all three issues was issued in 
September 2003.  However, in his January 2004 Substantive 
Appeal, the veteran stated that he was only appealing the 
issues of entitlement to service connection for congestive 
heart failure and hypertension.  Therefore, as the 
substantive appeal does not address the issue of entitlement 
to service connection for asbestosis, the Board does not have 
jurisdiction of this issue.  See 38 C.F.R. § 20.202 (2004).  

When the veteran filed his substantive appeal, he requested a 
hearing at the RO before a Veterans Law Judge.  However, he 
withdrew the request in March 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Here, the evidence is insufficient to decide the issues of 
service connection for hypertension and congestive heart 
failure with any certainty.  The service medical records show 
that the veteran had high blood pressure readings at the time 
of his discharge examination of 1984.  He had to undergo 
serial blood pressure checks three times a day.  Post-service 
records reveal a diagnosis of hypertension.  

As the Board cannot exercise its own independent judgment on 
medical matters, further examinations are required, to 
include opinions based on review of the entire record.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board notes 
that a veteran is entitled to a complete VA medical 
examination that includes an opinion whether there is a nexus 
between the claimed disorder and service based on all 
possible evidence.  38 U.S.C.A. § 5103A.  A review of the 
file shows that the veteran has never been afforded a VA 
examination for the purpose of securing nexus opinions.  

The veteran alleges that his congestive heart failure is the 
result of exposure to asbestos during service.  The veteran 
reports that he was assigned to the USS OKLAHOMA CITY and the 
USS BLUE RIDGE, and that his final duty station was at 
Whidbey Island.  He asserts that he was exposed to asbestos 
when making repairs to the ships water system.  A review of 
the file shows that the veteran did work as a structural 
mechanic, hydraulic mechanic, flight control mechanic, and 
utility systems mechanic.  He reports that after his 
discharge from service, he worked at Vandenberg Air Force 
Base for 17 years.  

VA's Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 
Fed Reg. 33,422 (2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997) (while holding that the veteran's claim had 
been properly developed and adjudicated, the Court indicated 
that the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  

The evidence of record does not reflect that a determination 
regarding exposure to asbestos has been made and that a 
medical opinion regarding such exposure and congestive heart 
failure has been made.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The AMC should review the provisions 
of DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988), as well as VA 
Adjudication Procedure Manual M21-1, Part 
III, para 5.13 and M21-1, Part VI, para. 
7.21 in order to determine if the 
veteran's claim for service connection 
for congestive heart failure due to 
asbestos exposure has been properly 
developed.    

2.  The AMC should contact the Navy and 
request records of exposure to asbestos 
for the veteran in his work aboard the 
USS OKLAHOMA CITY and USS BLUE RIDGE, and 
his service at Whidbey Island.  Documents 
received should then be forwarded to the 
Navy Medical Liaison Office for 
determination of exposure to asbestos.  

3.  After the above actions have been 
completed, the veteran should be afforded 
a VA examination to determine the nature, 
etiology, and severity of his congestive 
heart failure.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary special studies or tests are to 
be accomplished.  After a review of the 
examination findings and the entire 
evidence of record, the examiner should 
render an opinion as to whether the 
veteran's congestive heart failure is 
related to his military service, 
including any in-service asbestos 
exposure (assuming for examination 
purposes any response obtained from the 
Navy Medical Liaison Office and/or the 
accuracy of the veteran's history).  If 
no link to military service is found, 
such findings and conclusions should be 
affirmatively stated and explained, and a 
complete rationale for any opinion 
expressed should be included in the 
examination report.  The report prepared 
should be typed.

4.  The veteran should be afforded VA 
examination to determine the nature, 
etiology, and severity of his 
hypertension.  It is imperative that the 
examiners review the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  The examiner must 
provide an opinion regarding the date of 
onset for the veteran's hypertension.  A 
complete written rationale for all 
opinions made must be provided.  If any 
requested opinion cannot be provided that 
fact should be noted and a detailed 
explanation provided explaining why 
securing the opinion is not possible.  
The examination reports should be typed. 

5.  The AMC should readjudicate the 
claims of entitlement to service 
connection for hypertension and 
congestive heart failure.  If the 
determinations remain adverse to the 
veteran, he should be provided a 
supplemental statement of the case that 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decisions.  The veteran 
and his representative should be 
afforded the applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




